DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7-9 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07 September 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1, 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma (CN 102851780 B) in combination with Yamauchi et al (CN 105074081 A).
             Regarding claim 1, Ma (see the entire document, in particular, paragraphs [0002], [0006], [0008], [0009], [0014] and [0015] of the machine translation) teaches a process of making a thermoplastic elastomer yarn (see paragraphs [0002], [0006], [0008] and [0014] of Ma), including the steps of (a) spinning a mono-filament yarn of a thermoplastic elastomer material (see paragraphs [0008], [0009], [0014] and [0015] of Ma); (b) drawing the spun mono-filament yarn after cooling (see paragraphs [0008], [0009], [0014] and [0015] of Ma); and (c) hot-air drying the drawn yarn under a heat-processing temperature of 170 - 190°C (see paragraphs [0008], [0009], [0014] and [0015] of Ma). Ma does not explicitly teach (d) processing the hot air-dried yarn with oil, wherein the oil is a mineral oil. Yamauchi et al (see the entire document, in particular, paragraphs [0002], [0004], [0015], [0017], [0097] and [0122] of the machine translation), teaches a process of making a thermoplastic elastomer yarn (see paragraphs [0002] and [0004] of the translation), including processing the hot air-dried yarn with oil, wherein the oil is a mineral oil (see paragraphs [0017] and [0122] of Yamauchi et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to process hot air-dried yarn with oil, wherein the oil is a mineral oil in 
             Regarding claim 2, see paragraph [0097] of Yamauchi et al.
             Regarding claim 6, see paragraphs [0005] and [0015] of Ma.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma (CN 102851780 B) in combination with Yamauchi et al (CN 105074081 A) as applied to claims 1, 2 and 6 above, and further in view of either Cinquemani (U.S. Patent Application Publication 2015/0157514 A1) or Kim et al (KR 100252701 B1).
             Regarding claim 4, Ma (in combination with Yamauchi et al) does not explicitly teach (1) an oil pick-up of 0.2 – 3%. Cinquemani (see the entire document, in particular, paragraphs [0001], [0018] and [0036]; Table 1) teaches a process of making a thermoplastic elastomer yarn (see paragraphs [0001] and [0018] of Cinquemani), including an oil pick-up of 0.2 – 3% (see Table 1 of Cinquemani), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an oil pick-up of 0.2 – 3% in the process of Ma (in combination with Yamauchi et al) in view of Cinquemani in order to provide a yarn with a desired amount of conditioning agent (see paragraph [0036] of Cinquemani). Kim et al (see the entire machine translation) teaches a process of making polyester mono-filament yarn, including a oil pick-up of 0.2 – 3%, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an oil pick-up of 0.2 – 3% in the process of Ma (in combination with Yamauchi et al) in view of Kim et al in order to provide polyester mono-filament yarn for the manufacture of shoes (compare with paragraphs [0004] and [0005] of the instant specification).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209. The examiner can normally be reached 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742